 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   STRAUMANN USA, LLC,                           Case No. 8:19-cv-00878 JLS (DFM)
11            Plaintiff,
12       v.                                        ORDER OF DISMISSAL
     TRUABUTMENT INC.,
13
              Defendant.
14
     TRUABUTMENT INC.,
15
              Counterclaimant,
16       v.
17   STRAUMANN USA, LLC,
18            Counterdefendant.

19
20         Pursuant to stipulation, this action is dismissed with prejudice. Each party
21 shall bear its own attorneys’ fees and costs.
22
23         IT IS SO ORDERED.
24
25 Date: 04/06/2020                                JOSEPHINE  L. STATON
                                                   ______________________________
26                                                  Hon. Josephine L. Staton
                                                    United States District Judge
27
28
                                                                           ORDER OF DISMISSAL
                                                                 CASE NO. 8:19-CV-00878 JLS (DFM)
